NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 DEWAYNE BRIAN WHEELER, Appellant.

                             No. 1 CA-CR 16-0525
                               FILED 3-9-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR 2015-005330-001
                  The Honorable Mark H. Brain, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Michael J. Dew Attorney at Law, Phoenix
By Michael J. Dew
Counsel for Appellant
                           STATE v. WHEELER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge James P. Beene joined.


D O W N I E, Judge:

¶1             Dewayne Brian Wheeler appeals his conviction for sale or
transportation of dangerous drugs, in violation of Arizona Revised Statutes
(“A.R.S.”) section 13-3407. Pursuant to Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), defense counsel has searched
the record, found no arguable question of law, and asked that we review
the record for reversible error. See State v. Richardson, 175 Ariz. 336, 339
(App. 1993). Wheeler was given the opportunity to file a supplemental brief
in propria persona, but he has not done so. For the following reasons, we
affirm Wheeler’s conviction and sentence.

                FACTS AND PROCEDURAL HISTORY

¶2           Wheeler approached an undercover officer at a gas station
and asked whether he “knew anywhere to get some G.” Based on the
officer’s training and experience, he knew that “G” meant
methamphetamine. The officer told Wheeler he was waiting for his dealer.
After some time passed, the officer stated his dealer “wasn’t going to show
up,” and Wheeler responded, “let me see what I can do.” Wheeler then got
on his phone and told the officer to “come walk.”

¶3            The two men left the gas station and walked to an apartment
complex. En route, Wheeler asked the officer how much G he wanted, and
the officer said $20 worth. As the men approached their destination, a
marked police car entered the complex. Wheeler and the undercover officer
waited for the vehicle to leave. The officer then gave Wheeler $20, and
Wheeler went into the complex for approximately ten minutes before
returning with a brown bag containing methamphetamine.

¶4           Wheeler was indicted for sale or transportation of dangerous
drugs. After a three-day jury trial, jurors found him guilty as charged and
found that the State had proven that the crime was committed while
Wheeler was on probation for a felony offense — an aggravating




                                     2
                           STATE v. WHEELER
                           Decision of the Court

circumstance. Wheeler was sentenced to 15.75 years in prison and received
presentence incarceration credit of 279 days.

¶5           This Court has jurisdiction over Wheeler’s timely appeal
pursuant to Article 6, Section 9, of the Arizona Constitution and A.R.S. § 13-
4033(A)(1).

                               DISCUSSION

¶6             We have read and considered the brief submitted by
Wheeler’s counsel and have reviewed the entire record. See Leon, 104 Ariz.
at 300. We find no reversible error. All of the proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure, and the
sentence imposed was within the statutory range. Wheeler was present at
all critical phases of the proceedings and was represented by counsel. The
jury was properly impaneled and instructed. The jury instructions were
consistent with the offenses charged. The record reflects no irregularity in
the deliberation process.

¶7            Substantial evidence supports Wheeler’s conviction. The
State was required to prove beyond a reasonable doubt that Wheeler
knowingly sold methamphetamine, a dangerous drug, and that the
substance was in fact a dangerous drug. A.R.S. § 13-3407(A)(7). The
undercover officer identified Wheeler at trial and testified regarding the
facts recounted supra. In addition, the State presented a forensic scientist
who tested the substance in the bag and determined it was a usable quantity
of methamphetamine.

                              CONCLUSION

¶8           We affirm Wheeler’s conviction and sentence. Counsel’s
obligations pertaining to Wheeler’s representation in this appeal have
ended. Counsel need do nothing more than inform Wheeler of the status
of the appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s




                                      3
                           STATE v. WHEELER
                           Decision of the Court

own motion, Wheeler shall have 30 days from the date of this decision to
proceed, if he desires, with an in propria persona motion for reconsideration
or petition for review.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4